Citation Nr: 0702862	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-24 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to December 21, 2001 
for entitlement to a nonservice connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's initial claim for nonservice connected 
disability pension benefits was received on December 21, 
2001; he was not prevented from submitting an earlier claim 
by physical or mental disability. 


CONCLUSION OF LAW

An effective date earlier than December 21, 2001 for the 
payment of nonservice connected pension benefits is not 
assignable.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.400 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2006).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In this case, the veteran was provided with VCAA notification 
in a July 2002 letter that told him what evidence was 
required to substantiate his claim for a nonservice connected 
pension, what evidence VA would seek to provide, and what 
evidence the veteran was expected to provide.  In addition, 
the letter requested that the veteran send the needed 
evidence as soon as possible, which is the equivalent of 
asking him to provide any evidence in his possession that 
pertains to the claim.  This letter complied with the notice 
requirements of Quartuccio regarding the veteran's original 
claim for nonservice connected pension.  

The Board notes that this is an appeal of the October 2002 
rating decision that initially granted entitlement to a 
nonservice connected pension and which assigned the December 
21, 2001 effective date at issue.  Although the April 2004 
statement of the case contained information regarding how to 
substantiate the claim for an earlier effective date as well 
additional information pertaining to who is responsible for 
submitting evidence, the veteran has not been provided with a 
separate VCAA letter for this matter.  

However, VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

The United States Court of Appeals for the Federal Circuit, 
and the United States Court of Appeals for Veterans Claims 
have also held that the VCAA is inapplicable where the law 
and not the facts were controlling.  Beverly v. Nicholson, 
No. 04-0086 (Fed. Cir., Dec. 29, 2005); Livesay v. Principi, 
15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).

In the instant case, as will be discussed below, because the 
veteran did not submit a claim for a nonservice connected 
pension prior to December 21, 2001, and does not claim that 
he submitted such a claim or was physically unable to submit 
such a claim, a nonservice connected pension prior to that 
date is legally precluded.  Furthermore, as the question of 
whether or not there is a previous communication received 
from the veteran that could service as a claim will 
necessarily depend on documents already in the claims folder, 
a remand for additional development would serve no purpose.

The veteran contends that he is entitled to nonservice 
connected pension benefits prior to December 21, 2001.  He 
argues that he is entitled to these benefits because income 
information submitted to the VA demonstrates that there was 
no income received by his family in 2000 or 2001.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).  "Date of receipt" generally means the date on which 
a claim, information or evidence was received by the VA.  38 
C.F.R. § 3.1(r).

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

For claims for disability pension received on or after 
October 1, 1984, as here, the effective date is the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(ii).  However, an 
award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b)(1).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the veteran, 
which may be interpreted as applications or claims, both 
formal and informal, for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a). 

The veteran submitted an electronic claim for nonservice 
connected pension benefits in April 2002.  However, he failed 
to include a signature with this claim, and apparently did 
not respond to requests to supply a signature.  Therefore, in 
order to assist the veteran, the RO determined that the 
December 21, 2001 claim for compensation would also serve as 
his claim for nonservice connected pension benefits.  On this 
basis, entitlement to nonservice connected pension benefits 
was granted in an October 2002 rating decision.  The 
effective date was December 21, 2001, which was the date of 
receipt of the veteran's claim.  As noted above, the date of 
receipt of the claim is the earliest an award of pension may 
be effective.  38 C.F.R. § 3.400(b)(ii).

The veteran contends that his claim for an earlier effective 
date is based on a belief that his income prior to December 
21, 2001 qualified him for a pension regardless of when he 
first submitted his claim.  He does not contend that he 
submitted a claim prior to December 21, 2001.  However, the 
Board has reviewed the claims folder in order to determine 
whether or not the veteran submitted a previous communication 
which could be interpreted as either a formal or informal 
claim for nonservice connected pension benefits, but is 
unable to find such a document.  

While a claim for compensation may be considered a claim for 
pension, VA is not required to automatically treat any 
compensation claim as a claim for pension or vice versa.  
Stewart v. Brown, 9 Vet. App. 458 (1996); 38 C.F.R. 
§ 3.151(a) (2006).  

The Board must consider the VA Adjudication Procedure Manual 
that may be applicable to the filings, see, e.g., 38 C.F.R. 
§ 3.151 (2006) ("claim ... for pension may be considered to 
be claim for compensation"); 3.155 (1985 & 2005) (discussing 
informal claim); VA Adjudication Procedure Manual (M21-1), 
para. 21.01(a) (1983-1990) ("VA Form 21-526, Veterans 
Application for Compensation or Pension") (VA to consider "VA 
Form 21-526 properly completed as to items 1 through 40 and 
signed by the veteran in item 42" as "a claim for either 
disability compensation or pension, or both, depending upon 
the manner of preparation and intent of the claimant, as 
provided below"); M21-1, Part III, para. 2.02(a) (2005).  
Ingram v.  Nicholson, 20 Vet. App. 156, 173 (2006).

Prior to the December 2001 filing, no communication had been 
received from the veteran since June 1996.  In June 1996 the 
veteran inquired about his claim for service connection for 
bladder cancer, but made no mention of his employment status 
or of pension.

The veteran's only communication prior to June 1996, was his 
July 1980 claim for service connection for bladder cancer.  
When he submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension.  In the section that requested him 
to identify the nature and history of his disabilities, he 
cited bladder cancer.  In the part of the form that the 
veteran was requested to complete if he claimed to be totally 
disabled, the veteran drew a line through these items and did 
not provide the pertinent information.  He did not complete 
items 29A to 38 that pertained to pension claims.  The 
veteran also submitted a VA Form 21-4138 Statement in Support 
of Claim, in which he identified his claim as a claim for 
service connection for bladder cancer.  He did not request 
nonservice connected pension, claim to be totally disabled, 
or discuss his income.  The Board finds that this was clearly 
a claim for service connection for bladder cancer, and not a 
claim for nonservice connected pension benefits.

As the foregoing should make clear, there was no claim for 
pension prior to December 21, 2001.

There is one exception to the rule that pension cannot be 
effective prior to the date of receipt of claim.  If within 
one year from the date on which the veteran became 
permanently and totally disabled he files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(ii)(B).

In this case, the veteran does not contend that he was 
prevented from submitted a claim for pension by a physical or 
mental disability.  In addition, there is no evidence to show 
that the veteran was prevented from filing.  In fact, the 
veteran notes that he submitted income information to the VA 
medical center and to the Social Security Administration in 
2000 and 2001, which would indicate that he was also able to 
submit a claim.  Therefore, this exception does not provide a 
basis for an earlier effective date.  

Therefore, as the record shows that the veteran first 
submitted his claim for nonservice connected disability 
pension on December 21, 2001, this is the proper effective 
date for the award of benefits.  


ORDER

Entitlement to an effective date prior to December 21, 2001 
for entitlement to a non-service connected disability pension 
is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


